Title: From George Washington to the Commissioners of Indian Affairs, 13 March 1778
From: Washington, George
To: Commissioners of Indian Affairs



Gentlemen
Head Quarters Valley Forge 13th March 1778.

You will percieve by the inclosed Copy of a Resolve of Congress that I am empowered to employ a Body of four hundred Indians if they can be procured upon proper Terms—Divesting them of the Savage Customs exercised in their Wars against each other, I think they may be

made of excellent Use as Sevnts and light Troops mixed with our other parties.
I propose to raise about one half the Number among the Southern and the Remainder among the Northern Indians. I have sent Colonel Nathaniel Gist, who is well acquainted with the Cherokees & their Allies to bring as many as he can from thence, and I must depend upon you to employ suitable persons to procure the stipulated Number (about 200) or as near as may be from the Northern Tribes. The Terms made with them should be such as you think we can comply with, and persons well acquainted with their Language, Manners and Customs and who have gained an Influence over them should accompany them. The Oneidas have manifested the strongest Attachment to us throughout this Dispute and I therefore suppose, if any can be procured, they will be most numerous. Their Missionary Mr Kirkland seemed to have an uncommon Ascendency over them and I should therefore be glad to see him accompany them.
If the Indians can be procured I would chuse to have them here by the opening of the Campaign and therefore they should be engaged as soon as possible, as there is not more Time between this and the Middle of May than will be necessary to settle the Business with them and to march from their Country to the Army.
I am not without Hopes that this will reach you before the Treaty, which is to be held, breaks up—If it should you will have an opportunity of knowing their Sentiments, of which I shall be glad to be informed as soon as possible. I have the Honor to be Gentlemen Your most obedt Servt

Go. Washington

